—In an action for specific performance of a contract for the sale of real property and to recover damages for breach of contract, the defendants August T. Segreto and Denise Segreto appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Klein, J.), dated March 9, 2000, as granted that branch of the plaintiffs motion which was to dismiss their second counterclaim alleging abuse of process.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the appellants’ second counterclaim alleging abuse of process failed to state the essential elements for such a claim (see, Curiano v Suozzi, 63 NY2d 113; EECP Ctrs. v Vasomedical, Inc., 265 AD2d 372). Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.